DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

THIS ACTION IS MADE FINAL.
	This office action is in response to communication(s) filed on 03/23/11. 
There are a total of 19 claims pending in this application; of the previous 23 claims, claims 33, 44-45 and 55 have been amended; claims 30-33, 37, and 48 have been canceled; no claims have been added.

Claim Objections
Claim 34 is objected to because of the following informalities:  
Claim 34 is missing a word. Please change it to “determining, based on the vehicle operation data, the vehicle location data, and the vehicle acceleration data, a package status relating to whether the package is located with the vehicle;”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 34-35, 38-46, and 49-55 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The amended independent claims 34 and 45 require detecting the presence or absence of a package based on all of the following - the vehicle operation data, the vehicle location data, and the vehicle acceleration data. However, based on paragraph 111 of the PGPUB of the instant application the only vehicle data used to identify the status of a package is – Bluetooth signal strength, location information, geofencing information or relative speed of a vehicle. The acceleration data and other sensor data are not supported in the as filed disclosure as items used to determine the package status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 34-35, 42, 45-46 and 53 are rejected under 35 U.S.C. 103(a) as being unpatentable over McQuade et al. (US 20110068954) in view of Tengler et al. (US 20130158778) and further in view of Elliot (US 20120197486) and further in view of Shuman et al. (US 20030065432).

As to claim 34 McQuade teaches:

comparing the telematics data to a threshold; ([0040] as a vehicle approaches the location an alert can be given – the examiner interprets the limit determining when to provide the alert as the vehicle being within a threshold distance of the “interaction location”)

determining, based the vehicle operation data, the vehicle location data, and the vehicle acceleration data, a package status relating to whether the package is located with the vehicle; ([0053])

communicating the package status to a user. ([0053]) McQuade doesn’t explicitly teach: “connecting a telematics device to a vehicle network communications bus via an OBD interface; receiving vehicle telematics data from the telematics device when connected to the vehicle network communications bus, the vehicle telematics data including information about the vehicle including vehicle operation data including data indicative of a seatbelt status, vehicle speed data, vehicle location data, vehicle acceleration data, and other sensor data” Tengler teaches:

connecting a telematics device to a vehicle bus; (Fig 1 element 14 and [0027] and [0033])

receiving vehicle telematics data from the telematics device when connected to the vehicle network communications bus, the vehicle telematics data including information about the vehicle including vehicle operation data including data indicative of … vehicle speed data, vehicle location data, vehicle acceleration data, and other sensor data; ([0045], and [0050-0053]) Tengler doesn’t explicitly teach: data indicative of a seatbelt status; the telematics device is connected via an OBD interface. Elliot teaches:

the telematics device is connected via an OBD interface ([0009]) Elliot doesn’t explicitly teach: “data indicative of a seatbelt status” Shuman teaches:

data indicative of a seatbelt status ([0179])
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of McQuade, Tengler, Elliot and Shuman. The motivation would have been to enhance safety by transmitting a crash or imminent crash information to a call center so help may be quickly dispatched and using an industry standard interface (OBD) in the design to reduce design time and, therefore, cost and to enhance safety by notifying drivers of unlatched seatbelt status and notifying the company about driver information related to seatbelt use so further training may be provided when necessary.

As to claim 45 McQuade teaches:

wherein receiving the telematics data from the telematics device comprises:
receiving from the telematics device the telematics first data indicative of a first location of the vehicle; ([0006], [0008], [0040], and [0053])

receiving from the telematics device the telematics second data indicative of a second location of the vehicle; ([0006], [0008], [0040], and [0053])

receiving from the telematics device the telematics second data indicative of a third location of the vehicle; ([0006], [0008], [0040], and [0053])

receiving vehicle telematics data from the telematics device when connected to the vehicle network communications bus, the vehicle telematics data including information about the vehicle including vehicle operation data including … vehicle speed data, vehicle location data, vehicle acceleration data, and other sensor data; ([0053])

determining, based on the vehicle operation data, the vehicle location data, the other sensor data, and the vehicle acceleration data, a package status relating to whether the package is located with the vehicle at the third location; ([0053])

communicating the package status to a user. ([0053]) McQuade doesn’t explicitly teach: “connecting a telematics device to a vehicle network communications bus via an OBD interface; receiving vehicle telematics data from the telematics device when connected to the vehicle network communications bus, the vehicle telematics data including information about the vehicle including vehicle operation data including data indicative of a seatbelt status, vehicle speed data, vehicle location data, vehicle acceleration data, and other sensor data” Tengler teaches:

connecting a telematics device to a vehicle network communications bus; (Fig 1 element 14 and [0027] and [0033])

receiving vehicle telematics data from the telematics device when connected to the vehicle network communications bus, the vehicle telematics data including information about the vehicle including vehicle operation data including … vehicle speed data; vehicle location data; vehicle acceleration data; and other sensor data; ([0045], and [0050-0053]) Tengler doesn’t explicitly teach: data indicative of a seatbelt status; the telematics device is connected via an OBD interface. Elliot teaches:

the telematics device is connected via an OBD interface ([0009]) Elliot doesn’t explicitly teach: “data indicative of a seatbelt status” Shuman teaches:

data indicative of a seatbelt status ([0179])
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of McQuade, Tengler, Elliot and Shuman. The motivation would have been to enhance safety by transmitting a crash or imminent crash information to a call center so help may be quickly dispatched and using an industry standard interface (OBD) in the design to reduce design time and, therefore, cost and to enhance safety by notifying drivers of unlatched seatbelt status and notifying the company about driver information related to seatbelt use so further training may be provided when necessary.

	As to claims 35 and 46 (using claim 35 as exemplary) McQuade teaches:

wherein the vehicle location data includes GPS data. ([0009] and [0031-0032])

	As to claims 42 and 53 (using claim 42 as exemplary) Tengler teaches:

wherein receiving vehicle telematics data from a telematics device comprises receiving vehicle telematics data from the telematics device as a result of an event. ([0045])

Claims 38-41, 44, 49-52 and 55 are rejected under 35 U.S.C. 103(a) as being unpatentable over McQuade et al. (US 20110068954) in view of Tengler et al. (US 20130158778) and further in view of Elliot (US 20120197486) and further in view of Shuman et al. (US 20030065432) and further in view of Davidson et al. (US 20100094769).

	As to claims 38 and 49 (using claim 38 as exemplary), McQuade, Tengler, Elliot and Shuman teach all of the limitations of claims 34 and 45 as above. McQuade, Tengler, Elliot and Shuman don’t explicitly teach: “wherein the other sensor data includes data indicative of a door status.” Davidson teaches:

wherein the other sensor data includes data indicative of a door status. ([0040-0042])
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of McQuade, Tengler, Elliot, Shuman and Davidson. The further motivation would have been to enhance safety by notifying drivers of doors that aren’t completely latched.

As to claims 39 and 50 (using claim 39 as exemplary) Davidson teaches:

wherein the data indicative of the door status includes data indicative of a driver's side door status. ([0040-0042])

As to claims 40 and 51 (using claim 40 as exemplary) Davidson teaches:

wherein the data indicative of the door status includes data indicative of a cargo door status. ([0040-0042] the examiner interprets the bulkhead door as a cargo door)

As to claims 41 and 52 (using claim 41 as exemplary) Davidson teaches:

wherein the data indicative of the door status includes data indicative of a cargo door status. ([0040-0042] the examiner interprets the bulkhead door as a cargo door)

	As to claims 44 and 55 (using claim 44 as exemplary), McQuade, Tengler, Elliot and Shuman teach all of the claimed limitations of claims 34 and 45 as above. McQuade further teaches:

wherein the vehicle location data includes GPS data ([0009] and [0031-0032]) McQuade, Tengler, Elliot and Shuman don’t explicitly teach: “wherein the other sensor data includes data indicative of a driver's side door status and data indicative of a cargo door status.” Davidson teaches:

wherein the other sensor data includes data indicative of a driver's side door status and data indicative of a cargo door status ([0040-0042] the examiner interprets the bulkhead door as a cargo door)
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of McQuade, Tengler, Elliot, Shuman and Davidson. The further motivation would have been to transmit a crash or imminent crash information to a call center so help may be quickly dispatched and to enhance safety by notifying drivers of unlatched seatbelt status and notifying the company about driver information related to seatbelt use so further training may be provided when necessary and to enhance safety by notifying personnel of doors that aren’t completely latched.

Claim 43 is rejected under 35 U.S.C. 103(a) as being unpatentable over McQuade et al. (US 20110068954) in view of Tengler et al. (US 20130158778) and further in view of Elliot (US 20120197486) and further in view of Shuman et al. (US 20030065432) and further in view of Schrader et al. (US 20130303143).

	As to claim 43 McQuade, Tengler, Elliot and Shuman teach all of the claimed limitations of claim 34 as above. McQuade, Tengler, Elliot and Shuman don’t explicitly teach: “wherein the other sensor data includes data obtained from a beacon device.” Schrader teaches:

wherein the other sensor data includes data obtained from a beacon device. ([0053])
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of McQuade, Tengler, Elliot, Shuman and Schrader. The further motivation would have been to reduce system costs by using a generally available phone that is nearly everyone carries.

Claim 54 is rejected under 35 U.S.C. 103(a) as being unpatentable over McQuade et al. (US 20110068954) in view of Tengler et al. (US 20130158778) and further in view of Elliot (US 20120197486) and further in view of Shuman et al. (US 20030065432) and further in view of Davidson et al. (US 20100094769) and further in view of Schrader et al. (US 20130303143).

	As to claim 54 McQuade, Tengler, Elliot, Shuman and Davidson teach all of the claimed limitations of claim 41 as above. McQuade, Tengler, Elliot, Shuman and Davidson don’t explicitly teach: “wherein the other sensor data includes data obtained from a beacon device.” Schrader teaches:

wherein the other sensor data includes data obtained from a beacon device. ([0053])
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of McQuade, Tengler, Elliot, Shuman, Davidson and Schrader. The further motivation would have been to reduce system costs by using a generally available phone that is nearly everyone carries.

Response to Arguments

Applicant's arguments have been fully considered but they are not persuasive. 
In response to applicant’s arguments (on pages 6-8) with regard to the independent claim(s) 34 and 45 rejected under 35 U.S.C. 103 that the reference does not teach/suggest the feature “determining a package status based on a seat belt status”; applicant's arguments have fully been considered, but are not found to be persuasive.
The examiner respectfully disagrees. The wording of the claims doesn’t require the seat belt status to be included in the determination of the package status because it is not included in the list provided in the “determining” limitation. Additionally, the examiner has not found support for this feature in the originally filed disclosure.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD T MODO whose telephone number is (571)270-7129.  The examiner can normally be reached on M-TH, 8 AM-6 PM, F 4 hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RONALD T. MODO
Examiner
Art Unit 2181

/IDRISS N ALROBAYE/Supervisory Patent Examiner, Art Unit 2181